MEMORANDUM OPINION
                                        No. 04-11-00530-CR

                                    Danielle Lynn GOODREAU,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR3766W
                             Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 24, 2011

DISMISSESD

           Danielle Goodreau entered into a plea bargain with the State, pursuant to which she pled

nolo contendere to endangering a child. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Goodreau timely filed a notice of appeal. The

electronic clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification and a

written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must
                                                                                     04-11-00530-CR


dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing she has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347

(July 2, 2003, pet. ref’d) (not designated for publication). Goodreau’s appointed appellate

counsel filed a written response, stating she has reviewed the record and can find no right of

appeal. After reviewing the record and counsel’s notice, we agree that Goodreau does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court

of appeals should review clerk’s record to determine whether trial court’s certification is

accurate). We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).

                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-